DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 07/22/20222, with respect to rejections of claims 1-20 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered either alone or in combination, fails to fairly teach or suggest the limitations of:
“determining a reachable number of the wireless devices that received one of the first UWB transmissions or one of the second UWB transmissions made by the mobile device; 
detecting that the mobile device is in a first UWB coverage hole for the venue with respect to the first UWB location measurements when the reachable number is less than a first threshold number of the wireless devices deemed sufficient for a location solution based on the first UWB location measurements; and 
based on the detecting, increasing the second rate relative to the first rate to obtain additional second UWB location measurements using the second location technique to compensate for the first UWB coverage hole” when considered in view of the other limitation as recited in claims 1 and 12; and
“detecting that the mobile device is in a first UWB coverage hole for the venue with respect to the first UWB location measurements based on a first UWB coverage hole criterion; 
based on the detecting, increasing the second rate relative to the first rate to obtain additional second UWB location measurements using the second location technique to compensate for the first UWB coverage hole; 
while the mobile device is in the first UWB coverage hole, detecting that the mobile device is in a second UWB coverage hole for the venue with respect to the second UWB location measurements; and 
based on detecting that the mobile device is in the second UWB coverage hole, third collecting, from the wireless devices, non-UWB location measurements obtained using one or more location techniques based on non-UWB transmissions made by the mobile device, to compensate for the first UWB coverage hole and the second UWB coverage hole” when considered in view of the other limitation as recited in claim 18.
Claims 2-11, 13-17 and 19-20 are allowable for at least their dependency on claims 1, 12 and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633